Before you invest, you may want to review the fund’s prospectus, which contains more information about the fund and its risks. You can find the fund’s prospectus and other information about the fund, including the fund’s statement of additional information, online at funds.mfs.com.You can also get this information at no cost by calling 1-800-225-2606 or by sending an e-mail request to orderliterature@mfs.com.The fund’s prospectus and statement of additional information, both dated April 1, 2010, as may be supplemented from time to time, are incorporated by reference into this Summary Prospectus. Investment Objective The fund’s investment objective is to seek capital appreciation. CLASS TICKER SYMBOL Class A MFEGX Class B MEGBX Class C MFECX Class I MFEIX Class R1 MFELX Class R2 MEGRX Class R3 MFEHX Class R4 MFEJX Summary of Key Information Fees and Expenses This table describes the fees and expenses that you may pay when you buy, redeem, and hold shares of the fund. You may qualify for sales charge reductions if you and certain members of your family invest, or agree to invest in the future, at least $50,000 in MFS Funds. More information about these and other waivers and reductions is available from your financial intermediary and in “Sales Charges and Waivers or Reductions” on page 7 of the fund’s prospectus and “Waivers of Sales Charges” on page 13 of the fund’s statement of additional information Part I. Shareholder Fees (fees paid directly from your investment): Share Class A B C I ALL R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% N/A N/A N/A N/A Maximum Deferred Sales Charge (Load)(as a percentage of original purchase price or redemption proceeds, whichever is less) 1.00% # 4.00% 1.00% N/A N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Share Class A B C I R1 R2 R3 R4 Management Fee 0.75% 0.75% 0.75% 0.75% 0.75% 0.75% 0.75% 0.75% Distribution and/or Service(12b-1) Fees 0.25% 1.00% 1.00% N/A 1.00% 0.50% 0.25% N/A Other Expenses 0.39% 0.39% 0.39% 0.39% 0.39% 0.39% 0.39% 0.39% Total Annual Fund Operating Expenses 1.39% 2.14% 2.14% 1.14% 2.14% 1.64% 1.39% 1.14% Fee Reductions 1 (0.15)% (0.15)% (0.15)% (0.15)% (0.15)% (0.15)% (0.15)% (0.15)% Net Expenses 1.24% 1.99% 1.99% 0.99% 1.99% 1.49% 1.24% 0.99% # On shares purchased on or after September 1, 2008, without an initial sales charge and redeemed within 24 months of purchase. 1 MFS agreed in writing to reduce its management fee to 0.60% of the fund's average daily net assets annually until modified by a vote of the fund's Board of Trustees, but such agreement will continue until at least February 29, 2012. 1 MFS Growth Fund Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that: you invest $10,000 in the fund for the time periods indicated and you redeem your shares at the end of the time periods (unless otherwise indicated); your investment has a 5% return each year and dividends and other distributions are reinvested; and the fund’s operating expenses remain the same. Although your actual costs will likely be higher or lower, under these assumptions your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Class A Shares $ 694 $ 962 $ 1,265 $ 2,124 Class BShares assuming redemption at end of period $ 602 $ 942 $ 1,322 $ 2,258 no redemption $ 202 $ 642 $ 1,122 $ 2,258 Class C Shares assuming redemption at end of period $ 302 $ 642 $ 1,122 $ 2,449 no redemption $ 202 $ 642 $ 1,122 $ 2,449 Class I Shares $ 101 $ 333 $ 599 $ 1,360 Class R1 Shares $ 202 $ 642 $ 1,122 $ 2,449 Class R2 Shares $ 152 $ 489 $ 864 $ 1,919 Class R3 Shares $ 126 $ 411 $ 732 $ 1,643 Class R4 Shares $ 101 $ 333 $ 599 $ 1,360 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These transaction costs, which are not reflected in “Annual Fund Operating Expenses” or in the “Example,” affect the fund’s performance.During the most recent fiscal year, the fund’s portfolio turnover rate was 108% of the average value of its portfolio. Principal Investment Strategies MFS (Massachusetts Financial Services Company, the fund's investment adviser) normally invests the fund’s assets primarily in equity securities. MFS focuses on investing the fund’s assets in the stocks of companies it believes to have above average earnings growth potential compared to other companies (growth companies). MFS may invest the fund’s assets in companies of any size. MFS may invest the fund’s assets in foreign securities. MFS may use derivatives for any investment purpose. MFS uses a bottom-up approach to buying and selling investments for the fund. Investments are selected primarily based on fundamental analysis of issuers.Quantitative models that systematically evaluate issuers may also be considered. Principal Risks As with any mutual fund, the fund may not achieve its objective and/or you could lose money on your investment in the fund. An investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. The principal risks of investing in the fund are: Stock Market/Company Risk: Stock markets are volatile and can decline significantly in response to issuer, market, economic, political, regulatory, geopolitical, and other conditions. The price of an equity security can decrease significantly in response to these conditions, and these conditions can affect a single issuer or type of security, issuers within a broad market sector, industry or geographic region, or the market in general. 2 MFS Growth Fund Growth Company Risk: The stocks of growth companies can be more sensitive to the company’s earnings and more volatile than the market in general. Foreign Risk: Exposure to foreign markets through issuers or currencies can involve additional risks relating to market, economic, political, regulatory, geopolitical, or other conditions. These factors can make foreign investments, especially those in emerging markets, more volatile and less liquid than U.S. investments. In addition, foreign markets can react differently to these conditions than the U.S. market. Derivatives Risk: Derivatives can be used to take both long and short positions. Derivatives can be highly volatile and involve risks in addition to the risks of the underlying indicator(s) on which the derivative is based. Gains or losses from derivatives can be substantially greater than the derivatives’ original cost and can involve leverage. Leveraging Risk: Leverage involves investment exposure in an amount exceeding the initial investment. Leverage can cause increased volatility by magnifying gains or losses. Investment Selection Risk:The MFS analysis of an investment can be incorrect and can lead to an investment focus that results in the fund underperforming other funds with similar investment strategies and/or underperforming the markets in which the fund invests. Counterparty and Third Party Risk: Transactions involving a counterparty or third party other than the issuer of the instrument are subject to the credit risk of the counterparty or third party, and to the counterparty’s or third party’s ability to perform in accordance with the terms of the transaction. Liquidity Risk: It may not be possible to sell certain investments, types of investments, and/or segments of the market at any particular time or at an acceptable price. Performance Information The bar chart and performance table below are intended to provide some indication of the risks of investing in the fund by showing changes in the fund’s performance over time and how the fund’s performance over time compares with that of a broad measure of market performance and one or more other performance measures. The fund’s past performance (before and after taxes) does not indicate how the fund will perform in the future. Updated performance is available online at mfs.com or by calling 1-800-225-2606. Bar Chart.The bar chart does not take into account any sales charges (loads) that you may be required to pay upon purchase or redemption of the fund’s shares. If these sales charges were included, they would reduce the returns shown. The total return for the three-month period ended March 31, 2010 was 4.72%. During the period(s) shown in the bar chart, the highest quarterly return was 25.31% (for the calendar quarter ended December 31, 2001) and the lowest quarterly return was (31.50)% (for the calendar quarter ended September 30, 2001). 3 MFS Growth Fund Performance Table. Average Annual Total Returns (for the Periods Ended December 31, 2009) Share Class 1YEAR 5YEARS 10YEARS Returns Before Taxes B Shares 33.09% 2.87% (4.81)% C Shares 36.11% 3.23% (4.96)% I Shares 38.48% 4.27% (4.00)% R1 Shares 37.13% 3.16% (5.10)% R2 Shares 37.82% 3.64% (4.66)% R3 Shares 38.16% 3.92% (4.37)% R4 Shares 38.51% 4.22% (4.08)% A Shares 30.25% 2.79% (4.81)% Returns After Taxes on Distributions A Shares 30.25% 2.57% (5.10)% Returns After Taxes on Distributions and Sale of Fund Shares A Shares 19.66% 2.41% (3.95)% Index Comparisons (Reflect no deduction for fees, expenses or taxes) Russell 1000 Growth Index 37.21% 1.63% (3.99)% Russell 3000 Growth Index 37.01% 1.58% (3.79)% The Russell 1000 Growth Index is constructed to provide a comprehensive barometer for growth securities in the large-cap segment of the U.S. equity universe; companies in this index generally have higher price-to-book ratios and higher forecasted growth values, compared to the Russell 3000 Growth Index, which is constructed to provide a comprehensive barometer for growth securities in the small to large-cap segment of the U.S. equity universe; companies in this index generally have higher price-to-book ratios and higher forecasted growth values. Effective
